American Century Strategic Asset Allocations, Inc. Prospectus Supplement Strategic Allocation: Aggressive Fund Supplement dated August 1, 2014 ■ Prospectus dated April 1, 2014 The following replaces the Fees and Expenses table for Strategic Allocation: Aggressive Fund on page 10. Shareholder Fees (fees paid directly from your investment) Investor Institutional A B C R R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None None None Maximum Deferred Sales Charge (Load) (as a percentage of the original offering price for B Class shares or the lower of the original offering price or redemption proceeds for C Class shares) None None None1 5.00% 1.00% None None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A B C R R6 Management Fee2 1.14% 0.94% 1.14% 1.14% 1.14% 1.14% 0.79% Distribution and Service (12b-1) Fees None None 0.25% 1.00% 1.00% 0.50% None Other Expenses 0.01% 0.01% 0.01% 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.15% 0.95% 1.40% 2.15% 2.15% 1.65% 0.80% 1 Investments of $1 million or more may be subject to a contingent deferred sales charge of 1.00% if the shares are redeemed within one year of the date of the purchase. 2 The management fee has been restated to reflect the decrease in the management fee schedule effective August 1, 2014. The following replaces the Example table for Strategic Allocation: Aggressive Fund on page 10. 1 year 3 years 5 years 10 years Investor Class Institutional Class A Class B Class B Class (if shares not redeemed) C Class R Class R6 Class ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-830301408
